141 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Javier GARCIA-GOMEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70493.INS. No. Aia-oxp-bcu.
United States Court of Appeals,Ninth Circuit.
.Submitted March 13, 1998**.Decided March 24, 1998.

Petition to Review a Decision of the Immigration and Naturalization Service.
Before BYRON R. WHITE,*** Retired Associate Justice, JOHN T. NOONAN, JR., and SIDNEY R. THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Because the parties are familiar with the procedural and factual history of this case, we will not detail it here.  We ar bound to uphold the Board of Immigration Appeals determination if it is "supported by reasonable, substantial, and probative evidence on the record considered as a whole."   See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (quoting 8 U.S.C. § 1105a(a)(4)).  To obtain reversal of the BIA's decision, Garcia-Gomez "must show that the evidence he presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution."  Elias-Zacarias, 502 U.S. at 483-84.


3
After a thorough review of the briefs and the record, we deny Garcia-Gomez's petition for review.  Petitioner failed to establish the necessary link between his alleged persecution and his political opinion, and the record is bare of evidence that he would face persecution as a former member of the Patrol upon his return to El Salvador.  Because Garcia-Gomez failed to fulfill the requirements for asylum, he necessarily failed to meet the more rigorous standard for withholding of deportation.  See Aruta v. INS, 80 F.3d 1389, 1396 (9th Cir.1996).


4
PETITION FOR REVIEW DENIED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 * Honorable Byron R. White, Retired Associate Justice, United States Supreme Court, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3